Order, Family Court, Bronx County (Terrence McElrath, J.), entered on or about July 1, 1996, adjudicating respondent a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute robbery in the second degree, grand larceny in the fourth degree, and *110unlawful imprisonment in the second degree, and placing him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The court’s findings were not against the weight of the evidence. According due deference to the credibility determinations of the trier of fact (People v Ray, 216 AD2d 102, lv denied 86 NY2d 800), we find that the court reasonably concluded that the testimony of the complainant at the hearing was credible, as opposed to the testimony of respondent (see, People v Rivera, 68 NY2d 786). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.